DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Applicant’s Amendment filed January 27, 2021.  Claims 1, 3-6, 10-13, 18-21, and 27-32 are pending in this case. Claims 7-9, 14-17, 22-26, and 33-74 were cancelled via preliminary amendment filed July 6, 2018.  Claim 2 is currently canceled. Claims 10-13, 18-21, and 27-32 were withdrawn pursuant to a Requirement for Restriction issued July 20, 2020.  Additionally, claim 1 is currently amended. Accordingly, claims 1 and 3-6 are under examination in this case.
Remarks
Statements of intended use do not serve to distinguish from the prior art.  MPEP 2103 I C  
In this case, the claims recite multiple instances of intended use –
Claim 1 - “for addition to a digital currency ledger” and “to add the create data to the digital currency ledger”
Claim 6 – “is obtainable by a verification entity, or is obtainable by at least one entity in a network of digital currency entities.”
Nonfunctional descriptive material does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
The claims recite multiple instances of nonfunctional descriptive material –
	Claim 1 – “wherein the create data comprises the currency data and the currency create signature, the currency data comprising: a value of the amount of new digital currency; and currency key 
	Claim 5 – “the currency key data comprises a hash of the currency public key.”
Response to Arguments
Applicant’s arguments, see REMARKS, filed January 27, 2021, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections of claims 1-6, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections of claims 1-6, as currently amended, have been withdrawn. 
Applicant’s arguments, see REMARKS, filed January 27, 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claim 1, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claim 1, as currently amended, have been withdrawn. 
Applicant's arguments filed January 27, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1 and 2-6, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims, as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional elements of using a digital currency ledger, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating records for issuing currency. 
Applicant argues, regarding claim 1, as currently amended, that nothing in the cite references teaches, discloses or suggests outputting the create data for provision to a verification entity to add the create data to the digital currency ledger.
Examiner respectfully disagrees.
Feeney discloses outputting the create data for provision to a verification entity to add the create data to the digital currency ledger. (par 61-62, “the transaction register 205a may include a DHT that is distributed among a first network of computing devices, and that is hashed into a block-chain copied onto each of a second network of computing devices, so that retrieval from or modification to the transaction register 205a involves both following the DHT protocol to locate the relevant transactions in the DHT, and either modifying or verifying the block chain on each of the block chain copies in the second network”)
Applicant’s further arguments with respect to claim 1, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 3-6 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite obtaining and creating records for issuing currency. Specifically, the claims recite generating a currency-create signature and generating verifiable data for addition to a ledger,  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) ideas because issuing currency and maintaining Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a digital currency ledger, merely use a computer as a tool to perform an abstract idea. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a digital currency ledger, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating records for issuing currency. As discussed above, taking the claim elements separately, the digital currency ledger perform the steps or functions of generating a signature and generating verifiable data for addition to a ledger. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of storing transaction data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 3-6 further describe the abstract idea of creating records for issuing currency. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Feeney (US 2016/0098723) in view of Adleman (US 2015/0193744) and further in view of Bagley (US 2006/0080545).
Regarding claim 1 –
Feeney discloses a method for creating an amount of digital currency, the method comprising:
generating, using a processor coupled to a storage medium, a currency create signature using at least a currency creator secret key (par 34); and
generating, using the processor coupled to the storage medium, create data for addition to a digital currency ledger, wherein the create data comprises the currency data and the currency create signature (par 46-47, 49-52), the currency data comprising:
a value of the amount of new digital currency (par 46); 
currency key data based at least in part on a currency public key, wherein the currency public key corresponds to the amount of digital currency (par 46); and
outputting the create data for provision to a verification entity to add the create data to the digital currency ledger. (par 60-62)
Feeney does not specifically disclose cryptographically signing currency data.
Adleman teaches cryptographically signing currency data. (par 74)
It would be obvious to one of ordinary skill in the art to combine Feeney with the cryptographic signature of Adleman for greater transaction security.
Feeney in view of Adleman does not specifically disclose that the verification entity has been signaled to be a trusted entity by a primary authority.
Bagley discloses that the verification entity has been signaled to be a trusted entity by a primary authority. (par 82)
It would be obvious to one of ordinary skill in the art to combine Feeney with the cryptographic signature of Adleman and the signal of Bagley for greater transaction security.
Regarding claim 3 –
Feeney discloses generating a new block comprising the create data (par 50-53); and 
adding the new block in the digital currency ledger (par 50-53).
Regarding claim 4 –
Feeney discloses generating the currency public key (par 46-47, 73).
Regarding claim 5 –
Feeney discloses that the currency key data comprises a hash of the currency public key. (par 47-48)
Regarding claim 6 –
Feeney discloses that a currency creator public key corresponding to the currency creator private key is obtainable by a verification entity, or is obtainable by at least one entity in a network of digital currency entities. (par 34-35, 46-47, 63-65, 73-74).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luzzatto (US 2012/0284181) teaches electronic currency, electronic wallet therefor, and electronic payment systems employing them.
Ebrahimini et al (US 2016/0330035) teach a User Identification Management System and Method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685